 



EXHIBIT 10.3
CHANGE OF CONTROL AGREEMENT
This Agreement dated September 20, 2005 between OSI Pharmaceuticals, Inc. and
Neil Gibson:
In the event OSI is sold or merged with another company resulting in a change of
control (“Change of Control”), the following shall apply:

  1.   All of your outstanding unvested options shall vest and be fully
exercisable; and     2.   If your employment with the controlling company is
terminated (including if you voluntarily terminate your employment for “Good
Reason”*) at any time within six (6) months following a CHANGE OF CONTROL
transaction, unless such termination is for “cause”, death, disability or you
voluntarily leave without “Good Reason”, you will be entitled to receive the
benefits described below:

           (i) a lump sum severance payment equal to your annual salary for a
period of twelve (12) months;
           (ii) your pro-rated bonus;
           (iii) all unpaid, accrued vacation through the date of termination;
and
           (iv) continued coverage for you and your dependants for 12 months
following termination under health and dental program in which you were eligible
to participate as of the time of termination of your employment.
 

*   Good Reason for termination of employment includes (i) a decrease in your
total compensation package, (ii) the assignment of duties or responsibilities
which are not commensurate with your position immediately prior to the sale or
Change of Control, or (iii) you are required to relocate to an office or
facility more than forty (40) miles from your present location or forty
(40) miles from your home.

OSI Pharmaceuticals, Inc.

                 
 
               
By:
  /s/ Coling Goddard       /s/ Neil Gibson    
 
               
 
  Colin Goddard
CEO       Neil Gibson    

 